NUMBER 13-22-00004-CV

                               COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


                      IN THE INTEREST OF M.L.H., A CHILD


                     On appeal from the 347th District Court
                           of Nueces County, Texas.


                            MEMORANDUM OPINION

                 Before Justices Longoria, Hinojosa, and Silva
                    Memorandum Opinion by Justice Silva

       Appellant Aaron appeals the trial court’s order terminating the parent-child

relationship between he and his son Matthew, as requested by appellee, Amber. 1 By four

issues, Aaron argues: (1) the evidence was legally and factually insufficient to terminate

the parent-child relationship under predicate ground (A), see TEX. FAM. CODE ANN.



       1 We refer to the parents and children by aliases in accordance with the rules of appellate

procedure. See TEX. R. APP. P. 9.8(b)(2).
§ 161.001(b)(1)(A); (2) the evidence was legally and factually insufficient to terminate the

parent-child relationship under predicate ground (C), see id. § 161.001(b)(1)(C); (3) “[t]he

trial court lacked the authority to terminate the parent-child relationship solely on what the

trial court believes is in the child’s best[ ]interest,” see id. § 161.001(b)(2); and (4) the trial

court erred when it ordered Matthew’s surname be changed and Aaron be removed as

Matthew’s father from Matthew’s birth certificate. We reverse and render in part, and

reverse and remand in part.

                                          I.      BACKGROUND

       Matthew was born in May 2013 to Aaron and Amber. At the time, Aaron and Amber

were in a relationship but acrimoniously separated in September 2014. According to

Amber, she made several attempts to establish visits between Aaron and Matthew with

limited success: Aaron visited Matthew five times in 2015, but he has not visited Matthew

since May 2015, except for a fortuitous encounter at a mall in 2017 or 2018. 2

       In 2015, Amber filed a suit affecting the parent-child relationship (SAPCR) seeking

to be appointed the sole managing conservator of Matthew, and Aaron to be ordered to

pay child support. A default judgment was entered in May 2015, appointing Amber as

Matthew’s sole managing conservator and Aaron as possessory conservator. The order

provided Aaron with “supervised visitation with [Matthew] at the discretion of [Amber].”

Additionally, Aaron was ordered to pay child support and medical support.

       In March 2017, the Office of the Attorney General (OAG) filed a motion to enforce

and modify Aaron’s support on Amber’s behalf. The OAG alleged that Aaron was


       2   Amber testified that the encounter occurred in 2017, while Aaron testified it occurred in 2018.

                                                      2
$4,852.83 in arrears for child support, and $2,710.02 in arrears for medical support.

Although the order on the motion to enforce and modify support is not in the record, the

parties testified that, following the motion, Aaron paid off his arrears and made all

payments. Amber acknowledged that, at the time of trial, Aaron had a credit for his support

payments. Aaron agreed that he did not provide any support between 2014 and when the

motion to enforce was filed in 2017.

       In August 2020, Amber filed a petition to terminate the parent-child relationship

between Aaron and Matthew, based on the predicate grounds that Aaron (1) “voluntarily

left the child alone or in the possession of another not the parent and expressed an intent

not to return”; and (2) “voluntarily left the child alone or in the possession of another

without providing adequate support of the child and remained away for a period of at least

six months.” See TEX. FAM. CODE ANN. § 161.001(b)(1)(A), (C). Amber also requested that

Matthew’s last name be changed to her surname and Aaron be removed as Matthew’s

father on Matthew’s birth certificate. The trial court appointed an amicus attorney to

represent Matthew’s best interest.

       During trial, Amber testified that Matthew has lived with her since birth. After the

original SAPCR order, Amber offered Aaron a standing visit on Sundays at her parents’

home, but after he failed to appear several times, she discontinued the offer. According

to Amber, Aaron made little to no effort to visit Matthew since their separation in 2014,

apart from some sporadic requests to visit. Amber testified that in 2018, she sent Aaron

multiple requests to pay half of Matthew’s uninsured medical expenses, but after never

receiving responses, she eventually gave up on sending the requests. Amber told the trial


                                            3
court that she believed it was in Matthew’s best interest to terminate the parent-child

relationship because she was “fully capable of taking care of him 100 percent as [she

has] . . . since he was a baby.” In support of her grounds for termination, Amber testified

that “there was a period of about two and a half years where [Aaron] did not supply child

support.”

       Aaron agreed that he had not visited Matthew since approximately 2014 or 2015.

Aaron testified that in September 2015, he blocked Amber from phone and e-mail contact,

citing “verbal abuse” from Amber. During the pendency of the termination suit, the parties

arranged for Aaron and Matthew to engage in counseling to reintroduce Aaron into

Matthew’s life. According to Aaron, he attended one appointment with the selected

counselor, but there was some miscommunication on the details of the process. Aaron

believed Matthew would be at the appointment, but he was not, and the therapist “was

confused with the reason why [they] were even meeting.” Aaron testified that he did not

notify Amber or the amicus attorney that he attended the appointment because he “[didn’t]

know the process for that.” Aaron did not set up any subsequent appointments for

counseling.

       After the parties rested and made closing arguments, Matthew’s amicus attorney

stated she believed it would be detrimental to him for Aaron to suddenly be reintroduced

into Matthew’s life. Ultimately, the amicus attorney believed termination of the parent-child

relationship was in Matthew’s best interest. The trial court terminated the parent-child

relationship, finding clear and convincing evidence to support predicate grounds (A) and

(C), and that termination was in the child’s best interest. See id. § 161.001(b)(1)(A), (C),


                                             4
(b)(2). The trial court also appointed Amber sole managing conservator of Matthew,

granted Amber’s request to change his last name to her surname and to remove Aaron

as Matthew’s father on Matthew’s birth certificate. This appeal followed.

                     II.    STANDARD OF REVIEW AND APPLICABLE LAW

A.     Standard of Review

       “[I]nvoluntary termination of parental rights involves fundamental constitutional

rights” and divests the parent and child of all legal rights, privileges, duties, and powers

normally existing between them, except for the child’s right to inherit from the parent.

Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985) (quoting In re G.M., 596 S.W.2d 846, 846

(Tex. 1980)); In re L.J.N., 329 S.W.3d 667, 671 (Tex. App.—Corpus Christi–Edinburg

2010, no pet.); see In re K.M.L., 443 S.W.3d 101, 121 (Tex. 2014) (Lehrmann, J.,

concurring) (“Termination of parental rights, the total and irrevocable dissolution of the

parent-child relationship, constitutes the ‘death penalty’ of civil cases.”). Accordingly,

termination proceedings must be strictly scrutinized. In re K.M.L., 443 S.W.3d at 112.

       A trial court may order termination of the parent-child relationship only if it finds by

clear and convincing evidence that: (1) the parent committed an act or omission described

in family code § 161.001(b)(1)(A)–(U) (predicate grounds); and (2) termination is in the

best interest of the child. TEX. FAM. CODE ANN. § 161.001(b)(1), (2). The “clear and

convincing” standard falls between the preponderance of the evidence standard of

ordinary civil proceedings and the reasonable doubt standard of criminal proceedings. In

re G.M., 596 S.W.2d at 847; In re L.J.N., 329 S.W.3d at 671. It is defined as the “measure

or degree of proof that will produce in the mind of the trier of fact a firm belief or conviction


                                               5
as to the truth of the allegations sought to be established.” TEX. FAM. CODE ANN.

§ 101.007.

       Evidence is legally sufficient to support termination if a reasonable factfinder could

form a firm belief or conviction that the finding was true. In re A.C., 560 S.W.3d 624, 630–

31 (Tex. 2018). In conducting a legal sufficiency review, we assume that the factfinder

resolved disputed facts in favor of its finding if it was reasonable to do so, and we

disregard all evidence that a reasonable factfinder could have disbelieved or found to be

incredible. In re L.J.N., 329 S.W.3d at 671. We must also consider undisputed evidence,

if any, that does not support the finding. In re K.M.L., 443 S.W.3d at 113; see In re J.F.C.,

96 S.W.3d 256, 266 (Tex. 2002) (“Disregarding undisputed facts that do not support the

finding could skew the analysis of whether there is clear and convincing evidence.”).

       Evidence is factually insufficient to support termination “if, in light of the entire

record, the disputed evidence a reasonable factfinder could not have credited in favor of

a finding is so significant that the factfinder could not reasonably have formed a firm belief

or conviction that the finding was true.” In re A.C., 560 S.W.3d at 631 (citing In re J.F.C.,

96 S.W.3d at 266). Under the factual sufficiency standard, we defer to the factfinder’s

determinations on the credibility of the witnesses “so long as those determinations are

not themselves unreasonable.” In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005) (per

curiam); see also In re C.H., 89 S.W.3d 17, 26 (Tex. 2002) (“A standard that focuses on

whether a reasonable jury could form a firm conviction or belief retains the deference an

appellate court must have for the factfinder’s role.”). A reviewing court must affirm the

termination if it finds sufficient evidence to support at least one predicate ground. In re


                                              6
A.V., 113 S.W.3d 355, 362 (Tex. 2003) (citing a previous version of TEX. FAM. CODE ANN.

§ 161.001(b)(1)).

       “Appellate briefs are to be construed reasonably, yet liberally, so that the right to

appellate review is not lost by waiver.” Perry v. Cohen, 272 S.W.3d 585, 587 (Tex. 2008)

(per curiam). “Although we do not apply a different standard for construing briefs in

termination appeals,” In re I.L., 508 S.W.3d 227, 242 (Tex. App.—San Antonio 2019, pet.

dism’d), “[w]e should be particularly careful to avoid dismissing substantive arguments on

overly technical procedural grounds when termination of parental rights is at issue.” In re

L.M.I., 119 S.W.3d 707, 719 (Tex. 2003) (Owen, J., concurring and dissenting).

B.     Applicable Law

       Among the predicate grounds for termination are that the parent “voluntarily left

the child alone or in the possession of another not the parent and expressed an intent not

to return” or “voluntarily left the child alone or in the possession of another without

providing adequate support of the child and remained away for a period of at least six

months.” TEX. FAM. CODE ANN. § 161.001(b)(1)(A), (C). These grounds are commonly

characterized as abandonment grounds. See Jordan v. Dossey, 325 S.W.3d 700, 726

(Tex. App.—Houston [1st Dist.] 2010, pet. denied); In re J.A.M.R., 303 S.W.3d 422, 424

(Tex. App.—Dallas 2010, no pet.).

       Under predicate ground (A), the child must be left with a person other than the

child’s parent. TEX. FAM. CODE ANN. § 161.001(b)(1)(A). Further, the parent whose rights

are to be terminated must affirmatively express the intent not to return for the child. In re

J.A.M.R., 303 S.W.3d at 424 (holding that father leaving child with grandmother and


                                             7
telling grandmother “he didn’t want [the child]” constituted an express intent not to return);

Smith v. McLin, 632 S.W.2d 390, 392 (Tex. App.—Austin 1982, writ ref’d n.r.e.)

(concluding mother executing an affidavit of voluntary relinquishment was sufficient to

express an intent not to return).

          Under predicate ground (C), the “voluntariness” goes to whether the parent

voluntarily left the child with another person. TEX. FAM. CODE ANN. § 161.001(b)(1)(C); see

In re J.G.S., 574 S.W.3d 101, 115–16 (Tex. App.—Houston [1st Dist.] 2019, pet. denied)

(citing In re J.K.H., No. 06-09-00035-CV, 2009 WL 2948575, at *1, *3 (Tex. App.—

Texarkana Sept. 16, 2009, no pet.) (mem. op.)). Unlike predicate grounds (A) and (B),

ground (C) does not require that the parent left the child with somebody other than the

child’s    parent.   Compare    TEX. FAM. CODE ANN.          § 161.001(b)(1)(A),    (B)   with

§ 161.001(b)(1)(C). The six-month period that a parent remained away must be six

consecutive months. Id. § 161.001(b)(1)(C); Jordan, 325 S.W.3d at 727.

          Compliance with a court order giving one parent the right to designate the child’s

residence does not ordinarily constitute voluntarily leaving the child with another by the

other parent. See In re J.G.S., 574 S.W.3d at 116; see also In re J.K.H., 2009 WL

2948575, at *3; c.f. In re H.S., No. 05-16-00950-CV, 2016 WL 7163864, at *5 n.3 (Tex.

App.—Dallas Dec. 6, 2016, no pet.) (mem. op.) (concluding that evidence was legally and

factually sufficient to support trial court’s finding that father voluntarily left child in

grandmother’s possession where evidence showed that father indicated his agreement

with the court order).

          Predicate ground (C) does not necessarily require the parent to personally support


                                              8
the child; rather, the parent only needs to “make arrangements for the adequate support”

of the child. Holick, 685 S.W.2d at 21; Jordan, 325 S.W.3d at 727–28 (affirming

termination under predicate ground (C) where mom did not ensure the child was

adequately supported and there was no evidence of an understanding that mom would

not be sending support); see also In re C.J.A., No. 13-16-00635-CV, 2017 WL 2200301,

at *2 (Tex. App.—Corpus Christi–Edinburg Mar. 16, 2017, no pet.) (mem. op.) (holding

that there must be evidence of an agreement for one parent to support the child on the

other’s behalf to demonstrate that a parent “made arrangements” for adequate support

for the child); In re A.R., No. 02-18-00311-CV, 2019 WL 1186963, at *4 (Tex. App.—Fort

Worth Mar. 14, 2019, pet. denied) (mem. op.) (affirming termination under predicate

ground (C) where “there [was] no evidence that when Father left the children with Mother,

she was able to support them or expected to do so without his assistance”); In re R.N.G.,

No. 11-02-00084-CV, 2002 WL 32344622, at *2 (Tex. App.—Eastland Dec. 12, 2002, no

pet.) (mem. op.) (reversing termination under predicate ground (C) where mother left her

children with their father pursuant to an agreed divorce decree).

       Accordingly, a person seeking termination under predicate ground (C) must prove

by clear and convincing evidence that the parent: (1) voluntarily left the child alone or with

another; (2) remained away for a period of at least six consecutive months; and (3) neither

personally supported nor arranged for the adequate support of the child. See TEX. FAM.

CODE ANN. § 161.001(b)(1)(C); In re J.G.S., 574 S.W.3d at 115–16; Jordan, 325 S.W.3d

at 727; see also Holick, 685 S.W.2d at 21.




                                              9
                                      III.   ANALYSIS

A.     Predicate Grounds

       By his first two issues, Aaron argues that the evidence was legally and factually

insufficient to support termination under predicate grounds (A) and (C), respectively. See

TEX. FAM. CODE ANN. § 161.001(b)(1)(A), (C). We address them in order.

       The evidence in the record conclusively establishes that Aaron left Matthew with

Amber, Matthew’s mother. Amber does not present an argument in support of this ground

on appeal. Indeed, Amber agreed that Matthew has always lived with her. Because

predicate ground (A) requires the parent leave the child with somebody other than the

child’s parent, the evidence is legally insufficient to support termination under this ground.

See id. § 161.001(b)(1)(A). Aaron’s first issue is sustained.

       To his second issue, Aaron primarily challenges the element of predicate ground

(C) that he did not provide adequate support for Matthew. See TEX. FAM. CODE ANN.

§ 161.001(b)(1)(C); Holick, 685 S.W.2d at 21. Amber argues that Aaron has failed to

challenge the sufficiency of the evidence that he voluntarily left Matthew in the possession

of another. We disagree. Aaron specifically argues that he “could not have voluntarily left

the child alone or in the possession of another because the court appointed [Amber] [as]

[s]ole [m]anaging [c]onservator and [Aaron] [as] [p]ossessory [c]onservator of [Matthew]

on May 29, 2015.” Although this argument appears specifically in Aaron’s challenge to

predicate ground (A), voluntarily leaving the child with another is a common element

between grounds (A) and (C). See TEX. FAM. CODE ANN. § 161.001(b)(1)(A), (C). As we

are directed to construe appellate briefs liberally in order to do justice and avoid finding


                                             10
waiver, we conclude that Aaron’s brief fairly raises the issue of voluntariness. See Perry,

272 S.W.3d at 587; In re I.L., 580 S.W.3d at 242; see also In re K.M.L., 443 S.W.3d at

112 (directing appellate courts to strictly scrutinize termination proceedings).

       The May 2015 SAPCR order was entered as a default judgment, and there is no

evidence that Aaron agreed to the order. See In re J.G.S., 574 S.W.3d at 116; see also

In re J.K.H., 2009 WL 2948575, at *3. Because compliance with a court order does not

constitute voluntarily leaving the child with another, Amber was required to show that the

six-month period of inadequate support and remaining away pre-dated the May 2015

SAPCR order. See In re J.G.S., 574 S.W.3d at 116 (requiring the six-month period pre-

date the conservatorship order). Construing the evidence in a light most favorable to the

judgment, we conclude Amber failed to meet her burden. The evidence and testimony

show that after Aaron left in September 2014, he visited Matthew twice in January 2015

and once in February 2015. Accordingly, the evidence fails to show that Aaron remained

away for six consecutive months during the period that he voluntarily left Matthew with

Amber. See id.; Jordan, 325 S.W.3d at 727; see also In re J.K.H., 2009 WL 2948575, at

*3. The evidence is legally insufficient to prove each element of predicate ground (C)

during the same consecutive six-month period. See TEX. FAM. CODE ANN.

§ 161.001(b)(1)(C). Aaron’s second issue is sustained.

B.     Best Interest

       By his third issue, Aaron argues that “[t]he trial court lacked the authority to

terminate the parent-child relationship solely on what the trial court believes is in the

child’s best-interest.” Because we sustained Aaron’s first two issues, no predicate


                                            11
grounds on which termination could be upheld remain and we need not address best

interest. See TEX. FAM. CODE ANN. § 161.001(b) (requiring both grounds for termination

and that termination be in the child’s best interest); TEX. R. APP. P. 47.4.

C.     Birth Certificate Change

       By his fourth issue, Aaron challenges the trial court’s order changing Matthew’s

surname and removing Aaron as Matthew’s biological father on Matthew’s birth

certificate. Because there does not appear to be an independent basis for changing

Matthew’s surname and we are sustaining Aaron’s first and second issues, we likewise

sustain his fourth issue. See Anderson v. Dainard, 478 S.W.3d 147, 150 (Tex. App.—

Houston [1st Dist.] 2015, no pet.) (applying an abuse of discretion standard to name

changes of a child); see also TEX. FAM. CODE ANN. §§ 45.002 (requiring a petition to

change the name of a child include the reason a name change is requested), 45.004(a)(1)

(requiring the name change be in the child’s best interest).

                                    IV.    CONCLUSION

       Ordinarily, when we find legally insufficient evidence to support a judgment, we

render judgment to the contrary. See TEX. R. APP. P. 43.3. However, in cases involving

involuntary termination of parental rights, if the trial court does not order termination of

the parent-child relationship, § 161.205 of the family code requires that the trial court

either (1) deny the petition for termination or (2) render any order in the best interest of

the child. TEX. FAM. CODE ANN. § 161.205. “[A]ppellate courts are ‘not in a position to

determine whether simply to deny the petition for termination or render some other order

in the best interest of the child.’” Van Heerden v. Van Heerden, 321 S.W.3d 869, 874–75


                                             12
(Tex. App.—Houston [14th Dist.] 2010, no pet.) (quoting In re C.M.C., 273 S.W.3d 862,

882 n.13 (Tex. App.—Houston [14th Dist.] 2008, no pet.)). Further, the trial court did not

make statutorily required findings to independently remove Aaron as Matthew’s managing

or possessory conservator. See TEX. FAM. CODE ANN. §§ 153.131, 153.191. We are

therefore unable to render a judgment that disposes of all remaining issues in the case

and must remand the case in part for further proceedings under § 161.205. See TEX. R.

APP. P. 43.3(a); TEX. FAM. CODE ANN. § 161.205.

       Accordingly, we reverse and render judgment in part denying termination of

Aaron’s parental rights and modification to Matthew’s birth certificate, we reverse the trial

court’s appointment of Amber as Matthew’s sole managing conservator, and we remand

the case to the trial court for the limited purpose of rendering an order consistent with

§ 161.205. 3 See TEX. FAM. CODE ANN. § 161.205; see also In re M.F.R.G., No. 13-21-

00023-CV, 2021 WL 2149827, at *8 (Tex. App.—Corpus Christi–Edinburg May 27, 2021,

no pet.).

                                                                     CLARISSA SILVA
                                                                     Justice

Delivered and filed on the
7th day of April, 2022.




       3 This order should not be construed as preventing the trial court from re-appointing Amber as
Matthew’s sole managing conservator.

                                                 13